Future of Europe (debate)
Ladies and gentlemen,
¡Bienvenido al Parlamento Europeo, señor Rodríguez Zapatero! Es un gran placer contar con su presencia.
I would like to express my sincere thanks to you for accepting the European Parliament's invitation to attend this debate on the future of Europe, a debate which is a very significant one for this House. Several Prime Ministers from around the European Union have already visited us to discuss the issues that are important for the future of the Union, including Guy Verhofstadt, Romano Prodi and Jan Peter Balkenende. We have had an opportunity to listen to their views and debate matters with them, even at times when there was great uncertainty about the future course of the European Union. Today, we are here in order to listen to you. Based on a decision by the Conference of Presidents - the chairmen of the political groups - this form of debate will conclude with a speech by the Swedish Prime Minister Fredrik Reinfeldt.
Prime Minister, I think it is important to mention that Spain was the first country, in 2005, to hold a referendum on what was then the draft Constitutional Treaty, and 77% of Spaniards voted in favour of this draft.
(Applause)
It is therefore a particular pleasure to be able to welcome you, Prime Minister, here today, shortly before the signing of the Treaty of Lisbon which comes after a long period of reflection and, indeed, crisis: a Treaty into which the substance of the Constitutional Treaty could be incorporated.
Spain is an important country within the European Union and has long made a valuable contribution to the European Union, not only since its accession in 1986 but long before then. Spain has always demonstrated - and this applies to all the major parties - that it is a country with deeply held European convictions, a country which takes the initiative and is willing to show active commitment to the shared future of our continent.
The next item is the debate on the future of Europe with the participation of the Spanish Prime Minister and member of the European Council.
President of the Spanish Government. - (ES) Mr President, ladies and gentlemen,
As a committed and active pro-European and as Prime Minister of a deeply pro-European country, it is a matter of great pride to me to appear today before this Parliament, the most representative House of Europe.
Here the rich variety of our nations comes together. Here we express our identities, starting from diversity to arrive at what unites us. If there is one institution that emphatically embodies the soul of our project, then it is this House as it is here that the direct wishes of our European citizens are heard.
This House has gradually become more solid and better equipped and now comfortably accommodates the vast European family. However, it has also become stronger and more demanding because, as its representativeness has grown, so too has its capacity, first to guide and then to control all our policies and actions.
We are therefore, ladies and gentlemen, in exactly the right place to discuss the Europe we want to see and the Europe we need. I must therefore thank you for giving me this opportunity to set out my thoughts and proposals on the present and future of the Union.
The concept of Europe is associated by Spaniards with our desire for peace, freedom, democracy and prosperity.
Our best traditions connect with the values with which we identify the European cultural and political space.
For many years we kept alive the hope of us joining this process started more than 50 years ago.
The success enjoyed by Spain in the last two decades stems to a large extent from the social dynamism created by our membership of the Union and from our effective use of the means placed at our disposal by the solidarity of the members who preceded us in this project.
As Spaniards, we owe a great deal to Europe and we initially joined this project with a profound sense of gratitude which I want to reiterate today before the European Parliament.
No one can be surprised then that we approved the Constitutional Treaty in a referendum. Likewise, no one can be surprised that we exercised all our goodwill and flexibility to overcome the institutional crisis, at the same time as remaining firm, coherent and tenacious in terms of preserving the basic content, without which the project itself would have been devalued.
We overcame the danger but we still have a challenge before us: the challenge of building the Europe that we need and that the world in the 21st century needs.
We want a Europe of values. The European identity has been forged over a long history darkened by tragedy, but also illuminated by humankind's most noble creations, by the light of thought, the warmth and creativity of our artists, the deep convictions of our statesmen and women and the courage of our people.
Freedom, the rule of law, human rights, tolerance, gender equality, solidarity, all these form the moral code of Europe. It is here, in adhering to these values and not simply to a geographical space, that the true essence of our Union lies.
(Applause)
Our Europe must have real political substance. Only in this way can we build a Union in line with our ambitions.
If we want to achieve this Europe, it necessarily has to be effective. It has to be a Union capable of tackling the challenges of our time head on.
Europe's source of legitimacy and its ultimate destination are its people. Among the world's citizens, we Europeans enjoy the most rights and are the best protected. However, we are not a island and we cannot live happily knowing that these rights do not exist or are being violated in other parts of the world. We have a moral duty to ensure that everyone can enjoy these rights. It is this moral duty that gives Europe a mission in the world.
This Europe of values with effective political substance, backed by its people, is also the Europe we need. In a changing and ever more complex world, we must pursue integration. If we give way to isolationism, a narrow view of our borders and the primacy of national interests, we will inevitably become powerless and irrelevant.
It is now time to join forces and rekindle our enthusiasm. We were hearing with increasing frequency that Europe was in crisis, that it doubted itself, that its people felt remote from its project or that enlargement was going to dilute the determination of the political Union.
I did not share this pessimistic view. We have experienced these difficult situations before and we have always come out stronger on the other side. Jean Monnet said that people only accept change when they are faced with necessity and only recognise necessity when a crisis is upon them. Forced by necessity, we have made changes which will be very fruitful.
I highly value the process that has led us to the approval of the new Treaty. It has not been easy. We are developing a brand new model in the history of political civilisation and are gradually making progress on the concrete realities that Schuman talked about. It is quite logical that on occasions we might need more time to take decisions. Yet we are already seeing the fruits of our labour.
It is only fair to acknowledge the extraordinary contribution of this Parliament. For Spain, which has fought to maintain the pro-European sense and the balance of the Treaty, the support of this House has been encouraging and decisive.
During the negotiations, Europe has kept moving forward. We will soon have the new instruments provided for in the Treaty, together with the important expansion of the range of issues on which a decision can be taken by qualified majority, in order to find solutions to the concerns of our people.
Now more than ever, Europe must be a beacon of progress and welfare. We can no longer delay opening up and modernising our economies. We must endeavour to achieve the objectives of the Lisbon Strategy. This must be our principal and immediate point of reference for tackling the demands of globalisation in its dual external and internal dimensions.
We must be ambitious. Experience has taught us that, when we are, we tend to do well. The extraordinary impact of the introduction of the euro, which is now being extended to new Member States, clearly shows us the potential possibilities if we continue to increase our integration. We must finish developing the internal market in goods, services and networks and we must strengthen the institutions responsible for monitoring competition to ensure its proper functioning.
In its external dimension, Europe must play a leading role in developing fair rules for globalisation. We must increase the transparency and openness of our markets and support those markets of our non-Community partners in a context of fair competition. We must drive forward the Doha Round. We must set an example in the promotion of international trade.
The globalised world requires us to make a special effort in technical innovation and research, to take maximum advantage of the extraordinary potential of our scientists and universities and to combine excellence with territorial cohesion. Our model of effective integration means that all Member States should have equal access to new technologies.
We want to make progress in social welfare. Ours is a social Europe, a Europe of social rights.
(Applause)
Our economic model is inconceivable without fairness, and fairness cannot be achieved without protection. Our success must be measured by our capacity to keep growing while ensuring solidarity and cohesion.
We must promote stable and dignified employment, help our workers adapt to changes in the productive system and be champions of policies of social inclusion, equal opportunities, safety at work and health guarantees for our citizens.
This new, ever larger Europe will only be successful if we reinforce solidarity among all the Member States. Cohesion is a fundamental principle, particularly due to the commitment that we have all entered into and due to the need to create decisive ties to ensure the political integration of the Union.
Spain, which has benefited greatly from Community solidarity, is in favour of the new Member States also being able to enjoy this benefit and is willing to share its experiences so that they can make good use of this solidarity.
Europe is now immersed in a process of great strategic import: the creation of a common area of freedom, security and justice, the development of the Schengen Area and the system of external borders. There can be no better evidence of our mutual trust than the pooling of security for which those Member States with an external border have assumed particular responsibility. Spain has always been at the forefront of these initiatives and will continue to support them with the utmost determination.
I want to underline the importance of reinforcing European immigration policy. Immigration is a reality which has already had an impact on the European agenda; this impact will become even greater as it affects certain very sensitive aspects of our project.
We must start by unequivocally acknowledging the positive potential of immigration, which ranges from population support to the invigoration of cultural diversity, not forgetting the potential boost to our economies which has been very clear in the case of Spain.
We must favour integration policies that respect rights and require obligations. A Europe that ensures this integration will be more worthy, more free and more secure.
At the same time we must act on the causes behind migration. We should do this through dialogue and effective cooperation with the countries of origin and transit.
We must reinforce solidarity among the Member States and equip ourselves with the appropriate resources to effectively control the external borders. Spain has developed measures which are being successfully applied, but much remains to be done. We must strengthen the European Border Management Agency, improve our cooperation on the ground and put out of action those mafias which take advantage of the vital and urgent need of these men and women to escape from their lives of misery and frustration.
(Applause)
We are faced with the major challenge of preventing and combating terrorism and organised crime. We must be more ambitious in our police and judicial cooperation. Spain, as a result of its own painful experiences, knows only too well the vital need for joint action and will always be at the forefront of this policy.
Through new initiatives and by leading by example, Europe must seek to develop multilateral responses to global problems. We are already doing this in the fight against climate change, with our commitment to reduce greenhouse gas emissions by 20% by the year 2020. We can and must lead the way, establish Europe as a reference and encourage a new consensus in the negotiations that will start in Bali in December.
We have a huge task ahead of us in the field of energy. Spain advocates a proper energy policy with a transparent single market and guaranteed supplies at the lowest environmental cost. In our opinion, we can only have a credible European energy policy if we develop a well-articulated system of interconnections between all the Member States.
Mr President, ladies and gentlemen,
We are a global player because we are not just a project for Europeans. We will not fully achieve our goals if we only defend our own interests. We will only achieve these goals if we project our values onto the international stage and if we consolidate our Union as an area of peace, stability and solidarity.
The success of our integration will be measured to a large extent by what we mean to others, by the meaning that our voice has for the entire world. The future needs Europe more than ever. We must not aspire to have the world look at our great history, but at our open future.
With the new Treaty, we will have effective instruments for our common foreign policy. The institutions of the President of the Council and the High Representative for Foreign Affairs and the reallocation of competences and resources will give this policy greater emphasis and continuity.
We can also use the experience of recent years in which we have equipped ourselves with civil and military crisis management capabilities and successfully deployed in the most challenging places such as the Congo or Bosnia.
We are the leading donor of development and humanitarian aid. This is not only because of our concept of dignity, humanist roots and sense of justice, but also because of our own interests. Only shared development and fairness in the world can guarantee security in such challenging times.
In these times of profound changes in the international situation, Europe must increase its legitimacy as an area of integration and democracy and develop its capacity to achieve consensus at international level.
The new Europe cannot be seen as isolated from its neighbours to the east and south. Our prosperity has to go hand-in-hand with theirs. We must make our voice heard and listen to theirs in order to engage in fruitful dialogue together.
We are very committed to our relations with the countries around the southern rim of the Mediterranean. In these relations we must reaffirm the true dimension of Europe: the Europe that is interested in everything that others have to contribute, that respects differences, that offers its values without imposing them and that develops partnerships within the framework of the new neighbourhood policy.
The widest income gaps on the planet exist between the northern and southern shores of the Mediterranean and it is in that region where deeply entrenched conflicts still persist. Yet it is also true that the societies in northern Africa are young and dynamic and that their political systems are gradually opening up allowing significant freedom. Relations with the Islamic world, in which Europe must follow a path of dialogue and partnership, will be marked by the image that we portray in this region.
We must take advantage of the next EU-Africa Summit to address the justified and pressing demands of this suffering continent which is near to us and yet at the same time remote and which is knocking anxiously on our door. We must take action to keep its people in their own lands, to support them in their aspirations to live and prosper there.
We can also offer a European approach to the major challenges on the international stage: for example, in the Middle East peace process and relations with the Islamic world, in the fight against international terrorism, in nuclear non-proliferation, in the strategic relationship with Russia and the major Asian countries, in respect for human rights and the expansion of democracy, in the fight against hunger and poverty, in generalising access to education and health, and in social cohesion.
We must increase our active presence in all geographical areas of the planet by encouraging other integration processes. Please allow me at this point to highlight, as an example, the importance of expanding our relations with Latin America and driving forward negotiations on association agreements between the Union and the various Latin American regional groups.
We must make a decided commitment to multilateralism and reinforce the central role of the United Nations in efforts to mediate and participate in conflict resolution. It is also vital that the Union makes progress in defining a common defence policy which will enable it to participate actively and independently in the preservation of international peace and security under the mandate of the United Nations.
Development of the necessary civil and military capabilities, European Union Battlegroups, rapid response force initiatives and European Defence Agency programmes constitute important advances which are, however, still inadequate.
Mr President, ladies and gentlemen,
I wanted to share with you some basic aspects of my vision of Europe and the goals which, in my opinion, we should now set with a view to the future. I have tried to talk about Europe from Spain. Please allow me now briefly to talk about Spain from Europe.
The policies implemented by my government in recent years have borne the same hallmark as the European priorities.
We are going through a period of economic growth, every day opening up more and introducing reforms along the lines of the Lisbon Strategy. In 2007 we have already achieved one of the two main objectives of our National Reform Programme, namely to achieve an employment rate of 66%, and we will achieve the second objective, namely to fully converge with European per capita income, before 2010, the date initially planned.
We have made a firm commitment to training human resources, providing infrastructures and expanding communication technologies. In this way we are helping to make Europe's economy one based on knowledge which is competitive in the information society.
Our social model has become richer and stronger. We have healthy public finances, with a surplus of around 2% of gross domestic product, decreasing public debt and a consolidated social security system.
Employment in Spain has grown spectacularly - three million new jobs in the last four years - and jobs have become more stable. We are making progress through agreements with labour and are enjoying the period of greatest harmony in labour relations since the beginning of our democracy.
We have started to implement a social policy by establishing the right to care for those who are disabled and dependent. This will henceforth form a new pillar of the welfare state.
Sustainability has become a vital part of our growth model. In 2006 we managed to reduce greenhouse gas emissions for the first time, while still enjoying intense economic growth. We are committed to Bali as we are to Kyoto.
Spanish citizens now enjoy more rights, such as greater social influence, equality between men and women, now fully developed and guaranteed by law, and, very significantly, same-sex marriages which are recognised as equal to all others and which dignify us all as a society.
Spain has supported multilateralism and will continue to do so. Spain has supported the European Union and the European institutions and will continue to do so.
As we have done in recent years, we will continue to increase our development cooperation so that we are among the ten leading countries in the world in terms of the percentage of our gross domestic product that we give to development aid. We will keep increasing this so that, within the next four years, 0.7% of our gross domestic product will be devoted to development aid, to bringing solidarity and dignity to millions of people around the world.
Mr President,
For a long time we were only able to say that, if Europe advanced, Spain would do so too. I believe that I can now say today, with both pride and humility, that if Spain continues to advance as it has done, Europe will too.
I am totally convinced that Europe will exceed our expectations. We can rely on the extraordinary capability of all its institutions, particularly this Parliament. At the most difficult times, ladies and gentlemen, the European Parliament has always proved to be a defence against pessimism and a courageous and tireless champion of European integration. Today I want to thank you very particularly. Your proposals and debates have influenced the major reforms of the Union during all these years.
In this House, among all of you, Europe can be felt with greater force than in any other place. Europe lives here with more hope and more confidence.
I therefore want my final words to express Spain's recognition, and my own personal recognition, of the prestige and work of this House and of the labour of those men and women of all ideologies and from all countries who, through the various legislatures, have enabled us, from these benches, to achieve the Europe of today and to prepare for the Europe of tomorrow.
We have successfully overcome the recent danger. Now we must tackle the many other challenges that await. We must look firmly to the future and work together to quickly bring about the Europe that we need and, above all, the Europe that the world needs.
Many thanks.
(Standing ovation)
on behalf of the PPE-DE Group. - (ES) Mr President, esteemed Prime Minister, ladies and gentlemen, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, I want to thank the Prime Minister of Spain for his thoughts on the direction of the European Union.
It is true that we would have preferred his speech and his thoughts on Europe to have been given at another time, before and not after the Lisbon Summit, and specifically not seventy-two hours after his appointment as Prime Minister, because these circumstances are never beneficial to achieving the real objective of such a meeting. However, ladies and gentlemen, at the same time it would be unfair of me - and our Group would not want this - if I did not thank the Prime Minister for or rightly value his contribution which is without doubt very useful in terms of the future direction of Europe.
It is not easy for me to speak on behalf of the PPE-DE Group on freedom and the European Union, basically because there have been personal experiences in my Group which so typify the defence of freedom and which are so recent in their occurrence that I cannot find sufficient or adequate words to explain the deep and real meaning of the European Union for our Group.
Our Group is delighted at the definite progress made at the Lisbon Summit but, at the same time, we would be lying if we did not say that our Group considers that we still do not have sufficient political momentum and ambition to transform the European Union of today into the European Union that we need for the future of the European people. We cannot achieve the Europe we need if we do not believe in ourselves. We cannot complete the European Union with inertia or fine words or simply from common ground. Words such as coherence and authenticity are not enough, for example, when tackling the transposition of European directives or complying with the Kyoto Protocol.
Prime Minister, what is missing is undoubtedly determination, defence of our values and effort. It is these elements that will enable us to consolidate the moral strength of the Union and, ultimately, its own culture which is what our project essentially stands for. However, we must make our European citizens aware of these missing elements. We must tell them about these and clearly explain them. We must share with them this political need for effort and dare to tell them the truth about what is missing. They will not be discouraged by this but will, in fact, provide the hopes, dreams and proximity that we so desperately need. We must tell them more clearly what the problems are. We must prioritise these and work on these urgent issues to find a way to distribute powers between the European Union and the European nations, without generalising, but instead by prioritising and identifying the most urgent problems that remain.
Prime Minister, agreement, consensus and a gradual approach have been the traditional European methods, because consensus is a method more than a value. This means that we must define and organise this consensus and, at the same time, we have to empower the European political groups, because there will be no European Union without European political parties. This also means that we should not bring to this House any national disagreements or dissensions (which are real and deep), as were regrettably brought from Spain some months ago, as you well know.
Prime Minister, there are problems that require a European solution. This without doubt strengthens the Union but, in the opinion of our Group, it also strengthens the European nations. The Union will not grow stronger as the European nations grow weaker, but in fact totally the opposite: the European Union, in order to be completed, needs its members to be strong and it will be impossible to complete this project with weakened nations which threaten its territorial integrity.
The value of freedom is what unites us. This is the value to end all values and it is these values which are set out in the Charter of Fundamental Rights that will be signed on 12 December in Strasbourg. However, this is not just an illusion: it is a renewed commitment to freedom, and not just in the territory of our Union, but particularly in the territory of our friends with whom we have traditionally shared our culture, in Latin America and also in some republics of eastern Europe. It is in these countries too that we must try to consolidate our framework of principles and values.
I have one further thing to say: coherence rather than words. History has proven the beneficial effect of our culture on the world. We should pass it on and, at the same time, be aware that we cannot lock up this value within our European Union.
on behalf of the PSE Group. - (DE) Mr President, ladies and gentlemen, we are very pleased to welcome Prime Minister Rodríguez Zapatero here to the European Parliament. We are pleased, too, that you came here after the Lisbon Summit, and that you came here just 72 hours after your nomination as candidate. We would have been even more pleased if the PPE-DE Group had at least been represented by their Group chairman today.
I can tell you one thing: Mr Daul has missed a good speech from the Spanish Prime Minister this afternoon. He has also missed a less convincing speech from Mr Mayor Oreja, so it was probably a good thing for him that he was not here. Since the empty seats on the right of this House also tell their own story, let me say that when Swedish Prime Minister Reinfeldt visits us, who belongs to their political family, the Socialist Group will be in attendance in the same kind of numbers as today, because I believe courtesy is a quality that you either have or you do not, and those on the right do not have it!
(Applause)
Spain and the Spaniards, represented by the Prime Minister of their country, have the right to be respected, and that means respect from all the political families in this House. We accord the Spanish people that respect. Mr Zapatero, you have thanked this House and you have thanked the European Union. That was a very memorable sentence from the head of the government of Spain, a country which for 40 years suffered under a ruthless and brutal dictatorship, and which gained its freedom and democratic diversity through its integration into Europe. For you, the Spanish Prime Minister, to stand up and thank the European Union does you great credit. However, we owe you a debt of thanks too, for the fact that Spain has succeeded in these endeavours. We owe our thanks to the Spanish people and Spanish democrats, men and women. Their contribution to Europe is a contribution to democracy, diversity, cultural progress and social stability. We must therefore voice our own thanks to the Spanish Government.
(Applause)
Spain is a model for Europe, as is the Iberian region as a whole. The same applies, incidentally, to Greece and all those countries which had to overcome Fascist dictatorships and set a course towards the European Union in the early and mid 1980s. As Western Europeans, we had the freedom to travel to these countries at that time and so we can compare them then and now. Spain is a country with a flourishing economy. It is a country with a great future, full of hope, a country whose people have made an immense contribution to peace in the world, a country which is economically prosperous and which is rightly knocking at the door of the G8 countries because of its economic strength. Who would have thought that was possible 20 years ago? So why do I say that Spain is a model? As you yourself said, Prime Minister, if the European Union's structural and regional policies have the same economic effects in the countries which joined the European Union on 1 May 2004 as occurred in Spain, Europe as a whole can look forward to a very positive future, and that is why Spain is a model for Europe.
(Applause)
Prime Minister, Spain - you put this very well - has won out as a result of its integration into Europe. Like many other countries in the European Union, Spain relinquished some of its sovereignty when it introduced the euro. Relinquishing sovereignty over the currency means relinquishing part of national sovereignty. However, let us imagine for a moment what might have happened if Spain still had the peseta, and imagine if the Zapatero government, as its first act in office, had said, 'we are withdrawing our troops from Iraq'. The US dollar could have played games with the peseta, and what economic effects might that have had? Relinquishing this currency element of sovereignty actually conferred a degree of independence and sovereignty for Spain. That is another reason why Spain is a good model, showing how European integration brings more, not less, strength.
(Applause)
Mr Zapatero has talked about many different issues. On behalf of my Group and on behalf of the men and particularly the women in my Group, may I say a few words about gender equality. Very few heads of government in Europe have done more to promote the rights of women than you, Mr Zapatero, and the European Parliament owes you a debt of thanks for your endeavours in that area too.
(Applause)
(ES) Mr Zapatero, please continue with your excellent, modern and progressive policies. They are good for Spain and what is good for Spain is also good for Europe. Keep going, Prime Minister.
(Standing ovation from his Group)
Mr President, when Member States ratify the Reform Treaty, as we hope and believe they will, we can look forward, at long last, to a revitalised European Union - a Union with the capacity to confront new challenges, with the humility to listen to its citizens and with the political will to act. Ratification of the Treaty cannot come a moment too soon, and my Group thanks you, Mr Zapatero, for your efforts to speed up the process.
My Group sees no need for a group of wise people to ponder Europe's future. We have been there, done that, and even have the T-shirts to prove it. It was called 'the period of reflection' and it has come to an end. We are midway through the Lisbon Strategy and are only now making progress in growth and jobs. We are completing the single market, freeing up the potential of Europe's entrepreneurs. We are opening legal migration pathways to help both developing and developed economies.
Now is not the time to go back to a French drawing board, nor to follow a new British plan for a glorified free trade zone. Those visions are just views from the margins, packaged as majority opinion. They are not where consensus lies. The majority of our citizens want the Union to deliver a strong and growing economy. They want more EU involvement across the board, more involvement in combating terrorism, more cooperation in security and defence, and more action on the environment. Then, and only then, can Europe become a global player with the capacity to bring about lasting change.
For how can we assure growth and jobs if Europe retreats into protectionism? How can we combat climate change if we fail to act in concert? How can we spread peace, prosperity and justice in the world if Europe bickers at the sidelines? That is why Europe needs more politicians who are prepared to lead and to take a pan-European approach.
Mr Zapatero, by uniting the 18 friends of the Constitution in Madrid, you proved that your vision of an open, integrated and competitive Europe is one shared by many. It is that vision of Europe that progressives from all parties in this House want to see thrive and expand. The ALDE Group will work together with all those who share that vision and live up to it, whether on the right, on the left or in the centre, to ensure Europe moves forward. What we will not tolerate are those who profess such a vision but fail to live up to it.
Prime Minister, Spain is often quite rightly praised for its social and economic transformation since joining the Union. We need others to follow your example and pursue your ambition for a prosperous and open Europe.
(Applause from the centre and left)
on behalf of the UEN Group. - Mr President, I would like to join my colleagues in welcoming the Prime Minister, but in a different way. The Prime Minister came prepared for a debate on the future of Europe but, unfortunately, heard some arguments about Europe's past rather than on where we should all be moving forward.
I think that, when we look at the needs of Europe for the 21st century, each of us knows what those needs are. Likewise, each of us knows that the ideologies of the past have failed to deliver in solving those needs on their own. Only by a combination and a coordination of those different methods and those ideals have we seen progress. Whether it is in the area of equality, whether it is in the area of justice, whether it is in the area of economic development or whether it is in the area of health and safety, it has always required individual opportunities to pick and choose out of the successful methods of the past.
On behalf of my Group, I should like to thank the Prime Minister for the respect he has shown to this House by thanking the Union and, in particular, Parliament, as the representative voice of the people of the European Union. We see ourselves - some of the time - as being the true representative voice. On occasions we may get it wrong, but nobody can argue with our democratic accountability and with our democratic mandate to speak on behalf of the people.
Too often, the views and opinions of the European Parliament are kept to the sidelines as regards what kind of discussion takes place at intergovernmental level. I was delighted, some time ago, that, during the period of reflection on the Treaty that has now gone and will not be around again, the Prime Minister decided to regroup the 'friends of the Community method', calling it the 'friends of the Constitution method', to try and form a vanguard as regards how things can move forward. He saw that the success of that move opened up other doors and opportunities for him in government when he needed support with regard to immigration and other developments.
If I could make an appeal to the Prime Minister today as regards the future of Europe, I would ask that he would continue to use his influence, not just in the European Union but particularly in Latin America, where issues with regard to freedom, democracy and respect for human rights are becoming ever more apparent under the guise of democratic movements.
Finally, some of us see a vision of Europe that brings bright stars, great opportunities and, most importantly, respect for the fundamental differences and dignities that exist within the European Union. We should reach a point where no longer do we try to homogenise everything into one single shape or size but understand that, by giving dignity to that difference, we can actually create a better, more colourful and, certainly, more vibrant European Union for the future.
(Applause)
on behalf of the Verts/ALE Group. - (ES) Prime Minister, the Verts/ALE Group truly appreciates your firm pro-European position, your courage to hold a referendum on the Constitutional Treaty and the ability shown by your government in driving forward, calmly and without a religious war, legislation and measures on equality, individual rights and freedoms which are an example to many countries in Europe, although I do not see many women among your entourage today.
We also appreciate your comments on immigration, although not always your actions, and we appreciate the fact that emphasis has been placed on the positive aspects of immigration and not just on its illegality, as perhaps your predecessor did.
For this reason I will say to you, Prime Minister, that we have missed you in the last two years and in recent months during the institutional crisis which ended, without a great deal of passion or glory, in the 'mini' Lisbon Treaty. The agenda of the Intergovernmental Conference was dictated by the enemies of the European Constitution, whereas its friends, like yourself, proved to be far too discreet following that famous meeting of the eighteen.
Now in Europe we are faced with several approaches: the two-tier system of Sarkozy, the Atlantic nationalism of Gordon Brown and the rather formal but very sincere pro-Europeanism of Romano Prodi. What is your view? Who are your allies?
Prime Minister, you spoke briefly about the issue of climate change, although the idea of your new contract between mankind - and womankind too I suppose - and the planet is old news. You also talked a lot about gratitude for European aid. I have to tell you that it is clear today, and has been for some time, that these European funds are also being used to make Spain the country with the most kilometres of road per inhabitant and the place where concrete, also using European money, has led to serious incidents of speculation and corruption and has helped to make Spain, together with my country of Italy, and Denmark - although you are a bit worse - a long way off complying with the Kyoto targets.
As I understand it, Spain has not transposed the Eurovignette Directive and still has a very extensive infrastructure policy. We hope that, as a result of the election promises that you have made on climate change - and there is no harm in doing a bit of electoral campaigning, even here - Spain will firmly change direction. We also hope that your fantastic Environment Minister will have much greater room for manoeuvre in your government than she has now.
(Applause)
Prime Minister, to end, I must say that we here in the European Parliament very much appreciate and thank you for your words, but we need allies in the governments of the Member States. We cannot rest because we need people who want Europe and have a vision of Europe.
(Applause)
on behalf of the GUE/NGL Group. - (FR) Mr President, Prime Minister, you made a fine speech. In many respects it was a humanist speech which I am willing to accept as an ideal for the Europe of the future. However, we must admit that, for the current reality of Europeans to resemble the vision you have just described, many changes must be made to the procedures and structures of the European Union.
You say that our Europe is a social Europe. Bravo! It is not, however, pessimistic to say that in the main this social Europe has yet to be built. The current framework of European social policy is, according to the Treaties, an open market economy with free competition. This is a framework that naturally encourages competition between social models and naturally tends to diminish our entitlements in the name of competitiveness. This is a framework that naturally pushes down the cost of manpower, encourages job insecurity and undermines social rights.
The social issue is undoubtedly the main reason for our citizens' distrust of European institutions. The President of the European Central Bank, for instance, saw this for himself when he spoke recently at the European Trade Union Confederation Conference, putting forward his theory, the official EU theory, on wage moderation in the name of competitive prices. He encountered unanimous opposition. I have already said that the German Finance Minister mentioned the risk of a crisis of legitimacy in the European social and economic model. Let us, therefore, take a look at these aspects, precisely to give some credibility to your vision of the future.
You also mentioned relations with Africa and the need to provide a response to their calls for justice. You are right. However, in that case, for instance, we must come back to the draft economic partnership agreement which has been rejected by all our African partners because they feel sure - and I think they are right - that development of human capacities and free trade are not a good mix.
To end, Prime Minister, I wish to thank you for reminding us of what I feel to be Europe's ultimate objectives, and if we still cannot agree as to our view of the present, let us at least agree as to the future prospects.
on behalf of the IND/DEM Group. - Mr President, it is a pleasure to see the Prime Minister here in Brussels. He is an exemplar to other European heads of government, as a man who allowed his own people to decide whether they wished to have the Constitution. For that he must be applauded. In the event, the people of Spain voted overwhelmingly to support the plans.
What I would like to know is why he has no intention of repeating the exercise. After all, he should be confident that he will get a similar result. Is it because, as the Prime Minister has said, the Reform Treaty has not let a single substantial point of the Constitutional Treaty go? If so, it would stand to reason that he feels there is no need to ask his people the same question twice. Or, is it the case, as presented to the British people, that the Reform Treaty is so different as to be an entirely separate thing altogether and too complicated for the people to understand?
This, of course, is key to all our futures. Either the political elite do not care what people want, as in the case of Mr Sarkozy and Mr Brown, or they feel that the people are too stupid to make any decision more important than what burger to buy at McDonalds. It seems to me that the European Union is rapidly becoming the world's first post-democratic state. I can tell the Prime Minister this: if the European elite do not allow the people to speak, then, in the end, they will find other ways to make their voices heard.
(NL) Mr President, ladies and gentlemen, in my view the biggest challenge facing the European Union at the moment is the total lack of democratic participation in the decision making process. The European institutions are increasingly distrusted - quite rightly in my opinion, as it happens - by our citizens who do not accept that many very important decisions which directly affect their lives are made in ivory towers which are no longer monitored by any means or person. No democratic basis, moreover, exists for these decisions. I will give two examples.
First example: the text of the new European treaties will soon be signed in Lisbon. Everyone knows that it is a barely-altered version of the European Constitution. Mr Zapatero himself has said of it that not one substantial component has been changed. Well now, that text was voted down by democratic referendum in France and in the Netherlands, but that has all been laughed off now. The best-case scenario, as it happens, is that we may perhaps get another vote from time to time to keep the Eurocrats happy, but actual democratic statements made by means of referendum are being thrown out with the trash. In this way, I fear that Europe is increasingly heading towards becoming a small club of the type which, if it governs a super-state, will tolerate no participation and consequently can no longer really be called a democracy. The same applies, as a matter of fact, to the way in which the possible accession of Turkey to the European Union is being handled. Our citizens do not want it, quite the reverse, as Turkey is not a European country - not culturally, not geographically, not religiously, not in any way at all - but, nevertheless, the Commission and the Council are taking no account of the opinion of the majority of our citizens on the matter. Instead of a debate about the future of the Union, we should have a debate about the convalescence of democracy in the institutions of the European Union.
President of the Spanish Government. - (ES) Mr President, I firstly want to thank everyone who has spoken for their comments and the tone of these. I can also say that I am delighted at how lively this debate has been, which was in fact just what I had hoped for. I am also delighted to have been able to contribute to a debate of such liveliness and intensity, particularly given some of the speeches for which I thank you from the bottom of my heart.
Spain is grateful to the European Union, to the founding fathers and to the large countries such as France, Germany and Italy which have helped us to bring democracy to our country, which have welcomed us into Europe and which have then, with their resources, contributed to our development. We are grateful to other public figures and statesmen that I have not mentioned today, such as Helmut Kohl, Mr Mitterrand and Mr Palme who have contributed so much to both the democracy of Spain and its future. We feel very proud to be contributing to this common cause.
This gratitude is accompanied by the thought of what Spain has been able to achieve in the last 25 years. Probably no other society in the world has seen such a political and economic transformation and such progress in its rights, freedoms and the social situation of its people as Spain has seen in the last 25 years.
Spain has always been very committed to Europe and has always been very pro-European. Representatives of all parties, cultures and political ideologies and representatives with great political weight have served the European institutions, in the Commission and in this Parliament where we have had three Presidents. All have served very well and I want at this point to pay tribute to those who have represented Spain in the European institutions. They have managed to forge a common pro-European culture in a form of political organisation which, according to the speeches that have just been made, is unprecedented.
The political union that we call the European Union has no precedent or model to turn to because it does not fit within any of the known political classifications. Therein lies the greatness of the European Union and also its unpredictability given the necessary process of establishing a common will shared by 27 countries, 27 flags, 27 states, 27 nations, 20 languages and a wealth of ideologies that can be seen here in the European Parliament.
As a result, every advance that we have made in the European process has had no one colour and has come from no one country or ideology. It has had no one colour, no one ideological colour, and no one flag. In fact every advance has been the sum of all parts with its own flag and its own colour which is that of coexistence and unity. If anything really represents the European soul, it is a union of democrats. That is Europe: a union of democrats which means making progress based on positions which are as consensual as possible, which respect and involve everyone and which offer the same opportunities, even to those who profoundly disagree with what the European Union represents. The greatness of the European Union lies in the fact that it is a club which offers the same opportunities to those who are in favour of Europe and to those who do not want Europe to advance. That is the greatness of the European club; that is the greatness, in short, of a union of democrats.
Someone referred to a 'mini Treaty'. The perspective that we adopt can always leave us unsatisfied in terms of achieving our objectives, but if this new Treaty is ratified by everyone and if it works, it will be a great Treaty, not a mini Treaty. That at least is the position which, in my opinion, we should adopt today. We must give it time and see the potential that it may have when brought into force and when used to tackle the challenges that lie ahead.
Reference was made to ratification of the Treaty. This was necessary because Spain was one country which held a consultative referendum on the Constitutional Treaty which has since been through a process of renegotiation with the nature of a treaty, in the most classic sense of what the European concept represents.
I have been asked - and I do not want to avoid any questions - why we did not submit this to a referendum. There are two very obvious reasons: the first is because the Spanish people said they were in favour of a Constitutional Treaty. The Treaty that we have now adopted, pending ratification, which is already known as the Lisbon Treaty, contains many of the aspects of the earlier Constitutional Treaty. The second reason, which is very important, is that there is broad consensus in our country on the parliamentary ratification of this Treaty, both among those of us who agree with this Treaty and even among the minorities who do not agree.
However, I must make one point which I feel is important for the future. I do not know whether we can achieve this at any point, but it is an obvious problem in the European Union: we have an imperfect system of ratification on which there has never been any in-depth debate. In my opinion, ratification should be common, by all countries, and, if possible, in a single act and with a single instrument. This is clearly difficult at the moment, but very desirable, and I hope that in time we can have this type of ratification.
Some speakers raised the issue - which has existed from the start, since the foundation of the Union in its first configuration as the European Coal and Steel Community and then as the European Economic Community - of the relationship between the European Union and the nation states. This issue has often called into question the whole democratic health of the European Union, as many decisions are logically taken through an intergovernmental procedure.
I will now very briefly give my opinion on this issue.
Firstly, the nation state is a form of political organisation which, in historical terms, seeks to unify territories, rationalise public action and subsequently pave the way to democratic systems. It has therefore fulfilled an important historical task.
The European Union is a form of political organisation which is based on the experience of the nation state. It is a higher stage of the nation state. It does not take anything away from the nation state, but rather adds to this and its traditional configuration. This is because, as demonstrated by the history of political coexistence, political civilisation and political community, to unite usually means to add. Uniting and sharing are what the European Union is all about. It is not about taking anything away from or weakening what the traditional concept of the nation state represents. In fact, the stronger the European Union is, the stronger our nation states will be. That is my opinion.
This also means that the European Union will be more capable, through its institutions which need legitimacy and constant legitimation by the politicians and governments of these countries ... I absolutely reject one particular theory which exists in the European Union which is that, for many of the problems that exist in our economic, private or social lives, responsibility lies with Brussels. This attitude is detrimental to the integration of the European Union and to our citizens and is also, on most occasions, usually incorrect.
I believe that history can show us and the present can teach us that the tendency to blame others for what we have failed to achieve results in melancholy and a negative attitude among people.
Some speakers mentioned concrete objectives and fine words. I agree: there can be no actions without words, and no words without actions in terms of political action. I therefore believe that everything that represents an option for the future has to have priorities, political priorities which are credible and which are observable in actions and in decisions. These are under discussion. I will summarise the three that seem most important to me for the future of the European Union.
Please allow me to say that these priorities have nothing to do with treaties or operating rules or structures or revision of legislation or the reduction of legislation by the Commission which, however, would be very convenient. They relate to the political objectives of the time in which we are living. I agree with the person who said that the European Union is the fruit of the interaction of many ideologies and many values. However, the European Union can be a regional force leading the world in values and actions only if it correctly identifies the priorities of the historic times in which we are living now at the beginning of the 21st century.
The first priority is to look at what Europe knows, because the best experiences of this continent constitute a priceless lesson. Science, creativity and innovation are what have made our economies strong and our countries socially integrated. The challenge now posed by science, which is both a challenge and an opportunity, is climate change and energy sources. I must underline something that was said in some of the speeches because it is not well-known and I did not make it very clear in my speech. It is true that Spain is a long way from meeting the requirements of the Kyoto Protocol. This may be true, but it is also true that, in 2006, in other words one year after my government came to power, greenhouse gas emissions were reduced by 4% even though the economy grew by 4%. We are therefore engaged in intensive action which will continue with regard, firstly, to alternative and renewable energies and, secondly, to energy efficiency and saving.
Some 20 years ago, the big debate on how to take the lead in innovation in Europe - I am sure that this Parliament had this debate on innumerable occasions - was all about developing the new economy, the economy of information technologies. Now the new economy that will ensure the future of productive capacity and therefore its prosperity will be the economy which can, as quickly as possible, reduce our dependency on coal and provide an alternative energy source which is increasingly powerful. In my opinion this is the first challenge. I must stress that this is not only a challenge but also a great opportunity, because herein lies a good part of the knowledge that is going to guarantee us many things and also a good part of the potential sources of jobs and activities with greater added value and, therefore, with good social capacity.
Secondly, Europe must advance socially. It is true to say that Europe can only advance socially, bearing in mind the African continent, the Latin American continent or part of the Asian continent, if at the same time we make determined and decisive advances in cooperation and development aid.
This is because, and please forgive me for saying this publicly, I do not know what the people and governments of many countries in Africa can think when they see the European Union sometimes having a debate on what it thinks about a deep crisis. I do not know what they can think. I am just saying how I see it. I believe that, fortunately, thanks in particular to our work on democracy, innovation capacity and the welfare state which was born in this continent, thanks to these three values (work, democracy and the welfare state), we can be the continent and the Union which has the best social protection and the highest level of income and welfare.
For me, improving social welfare continues to be a fundamental objective. An open economy and a social state with social rights for the people are not incompatible. In fact, these are complementary. Social policies do not consume wealth. They can help to create wealth, to create the conditions so that everyone can participate, through education with equal opportunities, reconciliation of family and working life which requires a social policy, and employment stability which is the best incentive for productivity in the task of helping to create wealth. Social policies with productivity and people-oriented objectives are a possible model which works. Of course, the model which can achieve the biggest transformation is the model of full integration and full equality for women in all labour and social spheres.
Spain has changed a great deal, in part due to democracy in the last 30 years. However, what has changed Spain the most has been the integration of women into working life, social life and the civic life of the country. That is what has changed us most and what has changed us for the better, for definite, because it has involved values of solidarity and progress. I want to remind you that I have a government which consists equally of men and women; none of the people here are actually from the government.
Finally, I want to mention our third objective which, together with the challenge of climate change, the extension of social welfare and the affirmation of social rights, must be developed as a trade mark of Europe. It has enabled us to get where we are and to be a reference point for other countries. This third main objective is to ensure and reinforce coexistence in a very particular manner, bearing in mind that we live in a continent which, in the last 20 or 30 years, has seen increased demographic changes in many countries.
This coexistence means integration and absolute and total intolerance of any signs of racism and xenophobia. This is what coexistence means. Europe must not betray a single one of its values and, if there is one essential value in the democratic Europe, it is respect for cultural and religious diversity and therefore the firm rejection of any signs of xenophobia or racism. We would fail as Europeans if we succumbed to this temptation.
This coexistence must be accompanied by great tolerance. Increasing individual and collective rights is not only the best expression of freedom, it is also another value with which, in my opinion, Europe must identify. For indeed, what better freedom can there be than respecting the religious, cultural and political beliefs of everyone or their sexual orientations when forming a partnership or entering into a marriage? What better expression of freedom is there than this?
If Europe is the union of democrats, as I said before, it cannot be just about freedom: Europe must be about freedom and equality.
(Applause)
Many thanks, Prime Minister. You will not be speaking again but you will nonetheless be staying here to listen to further speakers.
The meeting of the Bureau is about to take place, so I would like to thank you, before I go, for your visit and your speech. I would like to thank you and Spain - all the governments which worked in a free Spain on European matters - for your contribution to Europe. Based on our experience of the last two decades, we are confident that no matter who governs in Spain in future, Spain will always remain true to its European calling.
In this spirit, may I thank you once again very warmly for your visit today.
(FR) Prime Minister, I will limit my remarks to the issue of immigration, a major concern for the future of Europe in relation to which you made some consensual proposals.
It is true that nobody can teach any lessons in such a difficult area, but it is also true that nobody can feel they are exempt from the solidarity required in a unified space. Opinion polls show that certain countries have a more economic approach, and others a more cultural approach.
In countries that place economic interests first, of course it is convenient to secure essential labour by adapting the laws, and hence the regularisation measures occasionally adopted en masse by national governments, without worrying too much about the concern that this causes, while the other Member States attempt to control migratory flows.
We could mention, for example, your government's operation to regularise hundreds of thousands of illegal immigrants. France expressed its regret and disapproval at the time. Our President was quite candid about it. There must be no repetitions of this kind of operation in the future. All the more so since Spain legitimately receives EU funds to deal with the dramatic situations on its African borders.
The PPE advocates policies based on individual processing of applications for regularisation, and therefore refuses to accept en masse regularisations which do nothing but increase concerns. Along the same lines, the French Presidency will propose a European immigration pact. Moreover, Prime Minister, in the years to come, the Lisbon Treaty will provide the means to act in unison and refrain from implementing go-it-alone policies. This is in the long-term interest of the European Union, Spain and all the Member States.
(ES) Mr President, Prime Minister, Vice-President of the Commission, ladies and gentlemen, on behalf of the Spanish Socialists I should like to thank the Prime Minister for coming here today.
It has been said that his speech was an ideal speech. It has also been said that he has a very ambitious agenda. What I should like to say to the Prime Minister, first of all, is that his approach has been proven in practice; in other words, he has given a series of economic, political and social data that not only justify pro-Europeanism in general but also in fact. At this point, please allow me to briefly refer to something that was said here today. The issue of mass regularisations was mentioned. At the moment, France and Germany are copying the system of regularisation
(Applause)
adopted by Spain, involving individual regularisation and the participation of employers and trade unions. Please tell us, Mr Toubon, what is happening in your country.
Secondly, Mr President, I want to give my personal thanks to the Prime Minister for the reference he made to certain veterans and to our work which we have been carrying out here for many years. I want to make one point in this respect: in addition to what we have received - and it is only right and proper to be grateful - we have contributed certain elements. The popular and social Europe, cohesion and the Charter of Fundamental Rights are not under Spanish copyright but they have been heavily influenced by Spain and of this we can feel legitimately proud.
As regards ratification, I agree with what the Prime Minister said. What is striking is that people who have done nothing in their country and who have not taken one step towards ratifying the Constitution or approving the Treaty are trying to give lessons to those who have done their job.
(Applause)
I must now make one very specific point. In this ratification process, there has to be a call for solidarity and mutual loyalty; it is not right that some do their job while others try to renegotiate. This must stop in Europe once and for all.
Finally, Mr President, Mr Mayor Oreja has suffered a slip of the tongue because he has re-elected Mr Zapatero as Prime Minister some months before the elections. Mr Zapatero is, at the moment, only a candidate for Prime Minister. What would be interesting is if, with a view to the election of the next Commission President, the political groups, starting with the PPE-DE Group, were to pass the candidate a copy of Mr Zapatero's speech.
(Applause)
(ES) Prime Minister, welcome to this House.
Fortunately, in Spain, the commitment to European construction has united most of the political forces, including those in Catalonia. This unity, which began in 1986, continued with the euro and was repeated in the debate on the European Constitution. It has enabled previous governments and also your own government to lead the campaign for a political and ambitious Europe. Your speech today confirms this same commitment and I congratulate you on this.
However, Prime Minister, your responsibility does not end with enthusiastic speeches laden with European fervour. Europe needs leaders committed to its project in their day-to-day political actions and not just on solemn and institutional occasions. We cannot always see this commitment day to day in certain actions of your government, with the result that unproductive confrontations with the European Commission cannot be avoided. We also cannot see this commitment in those people who seem to wait for others to take the initiative before deciding on their own position.
In any event, it is time for the political leaders to build a Europe which gives its people hope for this joint project. This is because, Mr Zapatero, Europe is more than just the sum of the domestic successes of its governments, including those that you may have had.
The adoption of the Lisbon Treaty will mark the end of one phase, but the work will only just have begun. It will be time to continue building a space of freedom, security and justice; time to build a truly European immigration policy; time to improve the competitiveness of our companies and the welfare opportunities of our citizens, and time also to raise the voice of Europe in the world and improve relations with our neighbours, including those in the Mediterranean where so much help can be given by Spain.
Without renouncing or failing to reflect its extreme national and linguistic diversity, Spain therefore has much to offer in making this great common ideal a reality and you, if the ballot boxes give you back the confidence to govern, either alone or in company with others, will have to make an absolute personal commitment to achieving these objectives.
(LV) Thank you, Mr President. Prime Minister, the Lisbon Treaty adopted in December will not just shape institutional preconditions for Europe's future. In my view there are three assessments regarding Lisbon's results on which everyone to whom Europe's future is important can agree - both those who welcome what was achieved in Lisbon, and those who reject it. Since the agreement in Lisbon there have been grounds for a certain optimism about the future of the European Union, firstly with regard to the Member States' ability to agree; secondly, there is a cautious attitude towards assessing the agreement achieved, since it will not be possible to evaluate the real effect of the Treaty in that area until it has been in force for several years; the third is a negative assessment of the fact that, following the outcome of the referendums in the Netherlands and France, the Constitutional Treaty became a treaty partly by avoiding listening to public opinion. Paradoxically, however, one of the Constitutional Treaty's basic tasks was to make it more comprehensible and acceptable to European society. As a member of the European Convention I object to the use and the spirit of the word 'constitution' for the new treaty. The outcome of Lisbon follows an approach that I endorse, but I do not think that the reasons for the changes will serve Europe's future. Thank you.
(ES) Mr Zapatero, I am absolutely delighted that you are here today and that you have placed such importance on the challenge of climate change and also on the need to act now. Welcome to the club.
At the same time, words must be accompanied by positive political decisions and the undeniable truth is that Spain is still the black sheep on climate change with figures well behind the Kyoto targets. This requires a substantial response in terms of renewable energies; we need a policy with taxation. I am very happy about the, albeit deceptive, proposal made with regard to the additional cent on petrol. At the same time, I should like Spain to present a proposal on a European-wide environmental tax to tackle the avalanche of foreign products and imports of polluting products.
We would be delighted if the extensive coal subsidies could be abolished, at both European and Spanish level, if tax measures to reduce the crazy Spanish energy consumption could be taken seriously and if investments in infrastructure could be redirected towards the railways and other forms of public transport and not towards the roads.
On a more positive note, I should like to congratulate you most sincerely on the abandonment by Spain of nuclear energy. This gradual abandonment is very important and I would ask other European leaders to take note of this because nuclear energy is very expensive, very dangerous and very slow to build and is not the answer to climate change.
(ES) Welcome Prime Minister. You know that I am in one of those minorities that would have liked the Lisbon Treaty to also have been submitted to a referendum in Spain and in all the Member States.
I have listened to you closely and there is still time for you to take the lead on this. There is still time for Europe to hold a referendum, in all the Member States, on the same day, to take account of the one fundamental element in our history: the people. Our position is not merely window-dressing; it is deeply democratic in the sense that we cannot build a European project or finish building this without the direct participation of the people.
I believe you are being excessively optimistic when you say that we have finished building our social Europe. In this House we very often have to co-legislate with direct attacks on the European social state in terms of work and job security. We currently have a debate ongoing about flexicurity. I therefore believe that we have a debate pending on the consolidation of this social state.
I will end with a request, Prime Minister. The EU-Africa Summit is imminent. Please do not forget the occupied territories of the Western Sahara. Spain and the European Union have a fundamental responsibility in this area. The United Nations Security Council has demanded a right of self-determination and it is up to us in the European Union to give substance to this demand and, if possible, to realise it at the EU-Africa Summit.
(SK) Prime Minister, you have paid your respects to Parliament, and I would like to pay my respects to you and, through you, to Spain. The future of Europe represents a massive task for the European Parliament. In the context of adopting legislation, the codecision system is being extended to cover 68 areas. These are energy, climate change, structural funds, cooperation in criminal law, intellectual property, and so on. The European Parliament is becoming co-legislator for 95% of European legislation. Therefore Parliament will be deciding double the amount of legislation that it does today. Moreover, the European Parliament will elect the President of the European Commission who will have to report to the European Parliament on each of his discussions in the European Council.
Therefore, in 2009, the European Parliament will be the strongest Parliament since its first session in 1968. It will be an equal partner with the other European institutions. Therefore we will be obliged to increase turnout in the elections to this strong body in 2009. Turnout in the last elections to the European Parliament was the lowest ever. Only 47% of the electorate took part, and in Slovakia, which I represent here, the figure was as low as 11%. A great deal of work lies ahead of us.
(DE) Mr President, Prime Minister, colleagues, ladies and gentlemen, actually, I wanted to congratulate Mr Schulz. He has managed to ensure that he will get a pat on the back from his Socialist friends with his dull - if not to say dumb - polemics directed at the PPE-DE Group. Soon after he had finished speaking, there were just as many empty seats on the Socialist side as there are over here. Tempting though it is to claim that the Socialists only listen to their great leaders but are not interested in debate, I will refrain from doing so because we are supposed to treat each other with respect. I think an apology is warranted from Mr Schulz.
Let me inject a bit of life into the debate by asking you this: what lessons have we actually learned today? Well, we have found out that the Spanish are a European nation. I think I am right in saying that they were the same nation when Prime Minister Aznar addressed us. However, we have also heard a domestic policy speech with an eye to the elections.
I do not think it is the task of the European Parliament to go along with that. Angela Merkel and President Sarkozy were also here, and they did not pursue a domestic agenda; they talked about Europe. These debates are only of any value if we look at matters of detail. In that respect, my colleague Mr Dupont is quite right, of course. The fact that Spain has legalised 700 000 immigrants was condemned in unequivocal terms by President Sarkozy last week here in the European Parliament. It would have been interesting to hear why there is obviously some dispute over this issue in the European Council. It would have been interesting to hear how we are really tackling immigration. We know that there is massive illegal immigration taking place and we know that clear European directives setting out rules and procedures for the return of illegal migrants are on the table. These directives are being blocked in the European Council and are not moving forward.
I fail to see how we can explain to our citizens why we are talking about Europe's great and noble values here in this House, and yet in the daily business of the European Council - of which you are also a member, Prime Minister - progress has stalled, unfortunately.
My message is this: European speeches are important, and talking about Europe's fundamental values is important, but European action must take priority.
(FR) Prime Minister, when we speak of the future of Europe, history is never very far away. It was quite straightforward for our fellow citizens while the Berlin Wall was there. We knew where the threat lay for it had a location and a face. We were the vanguard of freedom, even right next to Franco, and anyway it was not necessary to talk about borders because they were drawn by an Iron Curtain. This sectioned Europe off nicely, and that was the end of it.
Nowadays I feel the future of Europe lies in its geography. We need only take a look at our surroundings. We are right next to the world's battlefield, from Gaza to Kabul. They need some European spirit of reconciliation over there. We are also in close proximity to the hunger zone, the world's land of pandemics, Africa, which you also mentioned. Some sharing has to be done there, for it is here we can control the migratory flows.
Then we also find ourselves in close proximity to a region that has been showing signs in recent years of religious fanaticism. I do not include everyone, of course. Here, at the same time, we must call for a dialogue of cultures and not of culture shocks. We are also in close proximity to oil and gas reserves. We need them. This means that part of our prospects depends on secure supplies and energy independence.
These are a few explanations we could give to our fellow citizens who are a little lost here. Modern Europe is located at the centre of continent nations. There are no empires any more. You had one, and so did we. There are some bits of it left here and there. There are no blocs anymore. Europe must be given a new direction. This cannot be achieved by simply adding directives. Some broad prospects must be outlined in order to rebuild or attempt to rebuild a kind of European dream. This is my partial vision of the future of Europe.
Finally, I wish to beg your indulgence, Prime Minister, for next year is the two hundredth anniversary of Napoleon I's Spanish campaign. Since you are an acquaintance of mine, and next year includes the French Presidency, please be indulgent with us.
Mr President, I should like to thank the Prime Minister for his refreshing speech about political union. I would be grateful if he could find the time to travel to London to repeat it to Gordon Brown, his fellow Social Democrat Prime Minister, including the passages on the importance of the social dimension of the single market, and the importance of solidarity and the cohesion of the Union faced with global challenges.
In a fortnight the Prime Minister will be at the December European Council meeting, discussing with President Sarkozy the proposal to create a comité des sages. I would be grateful if he could tell President Sarkozy that we ought not to upset the prospects for ratification of the Treaty by reopening quarrels about procedures and the balance of power. Please could he also tell him that it is not sensible to try to set the geographical frontiers of Europe. The enlargement process is firmly established. Europe will find its final shape when European countries as yet outside the Union stop wanting to join us.
(PL) Mr President, from a geographical point of view, Europe has been clearly defined and its borders established. In a political context, however, the term Europe has become synonymous with the enlarging European Union. On the one hand, not all European countries belong to this organisation, yet on the other, most Members of the European Parliament are pressing for the admission of non-European countries like Turkey.
When discussing Europe's future it is important to consider its roots and fundamental values. There are thousands of documents referring to European values. The latter are not always clearly defined, however, not even in the Charter of Fundamental Rights debated today, for example. When all is said and done, European roots are Christian, and those fundamental values were defined long ago. Constant efforts to define the obvious lead to distortions of proportion. They also affect the potential for responding to the real problems of the old continent, such as the worrying ageing of Europe's population, migration, aggressive competition from Asian countries, terrorism, epidemics, new diseases and also energy security.
(ES) Prime Minister, it is right and proper that we should recognise that, following a worrying period of uncertainty, you have been one of the leaders who has reinvigorated the European transatlantic relationship and I must congratulate you on this.
However, for those of us who regard ourselves as deeply pro-European, it is sad to see that this transatlantic relationship is still laden with two items of ballast that previously made it sink: too much mercantilism and too much intergovernmentalism. We also note that, although the ship is sailing well, the direction taken - or the course set, to put it in maritime terms - is the one shown by the compass of Mrs Merkel and Mr Sarkozy which is making the boat list clearly towards the Conservative right.
The question is: what room for manoeuvre do you have, Prime Minister, in order to right the ship and correct the course? How do you think you can convince those who, despite being pro-European, are afraid of boarding the European ship because they do not see it as safe, or because they do not know where it is going, or because they cannot see either a social Europe or an environmentally sustainable Europe or an internationally responsible Europe or a transparent, democratic and popular Europe of which we have spoken so often? Do you think you can lead the jump from market Europe to political Europe? How?
Also, as you have congratulated this House so much, do you not think it is time for this Parliament to be the main European legislator?
Incidentally, while we are on the subject, and in light of the new information on the use of Spanish bases for the transport of prisoners to Guantanamo, does the government intend, though the UN Security Council, to review its relations with the US?
I am saying this, Prime Minister, because all this relates to Europe, in particular European credibility.
(DE) Mr President, Prime Minister, Parliament will be deciding tomorrow whether the Charter of Fundamental Rights will be legally binding in future. For me, having been a member of the Convention established to draw up the draft Charter of Fundamental Rights, this will be a very important vote, not just because I had the honour of working on what is the most modern European document on fundamental rights, and not just because I - like many others - fought for seven years to ensure that it became legally binding.
The Charter of Fundamental Rights is based on the indivisibility of civil, political and social rights. For me, as a left-wing Member of this House who comes from Berlin and lived in the GDR until the peaceful revolution in 1989, this is of fundamental importance. For me, the resounding 'yes' to the Charter is the logical consequence of our critical appraisal of our own history: an appraisal which was necessary and which focused on the massive violation of fundamental and human rights under 'actually existing socialism'.
Your country, Prime Minister, plays an important role in the EU. By voting 'yes' in the referendum to what was then the Constitutional Treaty, the citizens of Spain made a major contribution to the Charter not being shelved. You can and should build on this achievement. Everyone has great expectations of Europe. They expect Europe to address their daily needs and concerns. They want Europe to work in a substantive way - and not just hum the melody, as Jean-Claude Juncker said - in order to create a Europe of the workers, a Europe that is genuinely based on solidarity. That is why a vigorous campaign needs to be conducted in the European Union against social and wage dumping. Minimum wages for everyone which safeguard people's livelihoods: that is what we need. The social issue is indeed crucial for the future of Europe!
Mr President, Prime Minister, the Lisbon Treaty, or rather the renamed Constitution, is your view of Europe's future. This is the Constitution that was decisively rejected by French and Dutch voters in 2005, and which we are now seeking to force through without the consent of the people.
Across the 27 Member States, opinion polls show that a majority of citizens want a referendum on the Treaty. In the UK, 80% want a referendum, and two thirds would vote 'no', yet our government denies us the vote it solemnly pledged in its election manifesto.
Prime Minister, you speak of a Europe of democracy, but Europe tramples on public opinion. The contempt we show for public opinion makes a mockery of our claim to be a 'Union of Values'. Over and over again my constituents tell me that they voted in 1975 for a free trade area, not a political union. It is time to dismantle the supranational political structures of the EU and return to the simple trading group which the British were promised in 1972.
(NL) Mr President, the fact that we are welcoming the Spanish Prime Minister to our sitting today could mistakenly give the impression that we are still in the reflection period about the Constitution, as this series of discussions with prime ministers was set up for that purpose. Happily, however, that period is behind us and in the meantime we have agreement on a good Reform Treaty. Of course you are welcome here, Prime Minister, because it is now worth talking about the future of Europe. This is more the case now then ever, because the Treaty is not an end but a new beginning.
It is not an end in itself; it is an instrument that we must employ effectively and that offers us a perspective on a better administration, on more democracy, on the realisation of values such as freedom, security, prosperity and a further extension of our socio-market economy in an open and globalised world. You can take it from me, Mr President, ladies and gentlemen, that these are the same goals that are pursued by many of the Belgian people in their desire for state reform. Although that is purely incidental, it is aimed at the realisation of the goals which we share here with so many people.
Mr President, I should like to salute the Prime Minister for being one of the not so many prime ministers who speaks the same language here in Brussels as in their respective capitals. I should also like to salute him for being one of the very few prime ministers who does not hide what Europe is and should be to their own people. Therefore, his people support him, so there was that great 'yes' to the European Constitution.
I would also like to take this opportunity to congratulate the Prime Minister on regaining for Spain the right level of representation in this House, in this Parliament, with effect from 2009.
I think that the message of Spain is clear to us, and we share this message: Europe will be either social or not at all; Europe will be either a global player or not at all; Europe will either be able to combine solidarity with subsidiarity or it will fail; Europe will either be able to offer a model of sustainable growth or it will vanish; Europe will either able to offer a solution in favour of social inclusiveness, gender equality and popular empowerment or it will fall apart; Europe will be able to associate multiculturalism with civic cohesion, free competition with generosity, efficiency with justice and flexibility with security, or it will become meaningless.
I also share the Prime Minister's point of view that security is indivisible and it should be individual, social, national and international for all. I also share his point of view on immigration. Yes, the right answer to immigration challenges is integration and not expulsion; integration and not marginalisation. The right answer should be directed towards treatment of the causes and not of the symptoms.
I understand very well why the Prime Minister does not need a new referendum for the new Treaty. He already has a 'maxi-mandate' and, therefore, he may accept a mini-Treaty. We have to ratify this Treaty quickly and then restart on our way towards a more integrated Europe.
(Applause)
(PL) Mr President, as I have followed this debate, the impression I have gained is that everything is fine and is going to be better still, though it is actually so good already that it could hardly be any better. There are, however, a number of problems about which the great leaders of the European Union speak as one but seem to be mistaken.
We are confronted by a new quasi-religion, namely the so-called greenhouse effect. The greenhouse effect is presented in such a way as to lead to a call for maximum reduction of emissions. European countries are therefore forced to compete with countries that do not have such strict plans for restricting emissions, In the meantime, all serious scientists now believe that the greenhouse effect is a natural phenomenon that occurs on a cyclical basis and that the sum of mankind's efforts can only make a difference of a few percentage points at most.
Ladies and gentlemen, I urge you not to engage in wishful thinking. Instead, please set about devising a sensible energy policy, because oil now costs USD 100 and some people believe it will soon be even dearer. The obvious questions are: why is this the case and who is profiting from the situation?
(ES) Prime Minister, I must echo the words of welcome expressed by all my colleagues in my Group in an act of respect and parliamentary courtesy which I very much feel has not been extended by the PSE Group.
Prime Minister, we Spanish Members should also be flattered because you have come here today, before reporting to the Spanish Parliament on the result of the Lisbon Council, something which you no doubt plan to do, before the Spanish Parliament is dissolved, because you must agree that the Spanish people deserve an explanation given that, as you have mentioned, they were the first to have a referendum on a Constitution that still does not exist.
Prime Minister, the pro-European commitment of your speech is fully shared by the vast majority of this House. That is why I would imagine that now, from Europe and towards Spain, as you have said, you will share our concern that Spain has been the worst in Europe for transposing the Community directives into national law and yet has been in the lead in terms of proceedings for infringements of EU laws. Likewise, I have to say that your commitments here today on the environment - which can only deserve praise - contrast with the harsh reality of the facts, because just today we have heard about a European Commission report which indicates that our country is the one that is furthest from meeting the targets laid down in the Kyoto Protocol.
Prime Minister, I cannot wish you luck in the elections next March. It is true that your speech was more like a campaign speech than anything else, but I do want you, and this is the crux of the matter, to do your utmost to re-establish the consensus between the Spanish political forces in the European institutions which has disappeared, Prime Minister, not due to initiatives which have come from this side of the ...
(The President cut off the speaker)
President of the Spanish Government. - (ES) Mr President, I will very briefly make two points on the issues that have been raised most insistently: immigration policy and the regularisation of the situation of migrants in Spain.
I am in favour of a common immigration policy for the European Union covering border control, integration and a statute for its common regulation. We are far from this point but I can assure the two Members who raised this issue of one thing: when I became Prime Minister, I found that in my country there were 700 000 illegal migrant workers who were being exploited, who were not paying any taxes or social security contributions and who were working in the informal or illegal economy.
Our European values are rights, legality, transparency and the rule of law. I will therefore always try to ensure that, in my country, no one is working illegally, no one is being exploited, no one is being denied their rights and no one is failing to contribute to the burdens shouldered by a democratic country. Never.
(Applause)
I do not know how many of these 700 000 entered through France. I do not know. What I do know is that France and Spain, after much dialogue, because there were differences of opinion, now share a common philosophy and a common political approach. The same is true with the German Government. The experiences and circumstances of each country have been very different due to the lack of a common immigration policy. When there is no common immigration policy, we tend to blame our problems on France, or those of France are blamed on Spain, or those of Germany on Italy or those of Italy on Germany. This serves absolutely no purpose and is also harmful to European construction.
When we have a policy of shared external borders, with everyone controlling these together, and a policy of integration and common status, we will not be tempted to criticise a country which tackles the issue of 700 000 people working illegally so that they can become legal.
On climate change, I cannot stress this any more firmly, but I also do not want to look back to any particular government, because there have been governments in my country of all colours ... Without doubt there has been enormous economic growth in Spain. The only thing I know is that the government over which I preside is the only one to have stopped the growth of greenhouse gas emissions - which we did in 2006 - and the only one to have started to reduce these while increasing economic growth by 4%. Also, 2006 was the first year when the primary consumption of electricity in Spain was reduced. We are extremely determined in this area, as we have been in other areas of political action where we have not hesitated to pass far-reaching laws on rights or to take forceful decisions on foreign policy when we have been against certain actions. In the international arena, we will not fail to be firm or determined when tackling what I have described as a huge challenge and a huge opportunity. I can assure you that Spain is not the worst and certainly will not be so in the next few years because we are going to make a huge national effort to drastically reduce greenhouse gas emissions, to invest in alternative renewable energies and to pursue a policy of energy efficiency and saving.
I will end by reiterating my profound gratitude to the European Parliament. I have felt content here and also European, deeply European and, when I leave this common House of the European people, I will feel even more European. I should very much have liked to come here earlier.
(Applause)
The debate is closed.
Written statements (Rule 142)
in writing. - (HU) Mr President, economic development and job creation are primary requirements in Europe today. Progress must be made in the field of job creation through economic development and this needs planning of a longer term than 1-2 years, and more flexible use of the solidarity funds.
We must confront the threat of climate change, and we must arrange a secure, sustainable energy supply. Environmental protection and the introduction of environmentally friendly technologies are now global issues that affect the whole of society.
Following the Lisbon Strategy, and amending it where necessary, the Union must be turned into a region of prosperity, solidarity, security and freedom, striving for new partnerships with the whole world, but especially with its immediate neighbours, Asia and Africa.
Europe must play a leading role in globalisation! The creation of a knowledge-based society is important for this, where citizens can acquire flexible, transferable knowledge that they can use in their everyday lives, through education and training. Lifelong learning is the basis for labour mobility. In employment, we must achieve full equality of opportunities, combat social exclusion, support those who lag behind, those in disadvantaged situations and those who have been forced onto the edges of society. Particularly great attention must be devoted to small and medium-sized enterprises, which may be tokens of a welfare society and an appropriate level of employment.
Energy production must be built on firm foundations, consumption must be brought down to a lower level, and waste must be halted with the introduction of energy-saving technologies. The proportion of alternative energy sources must be increased in parallel with a reduction in the use of fossil fuels.